                                                                             r-lLCLI
                              UNITED STATES DISTRICT                OU
                            SOUTHERN DISTRICT OF CA                IFOCLE 'u .. DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                    BY                         DEPUTY
 UNITED STATES OF AMERICA,
                                                         Case No. 19CR153 l-GPC

                                       Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
Miguel Baltazar-Bernal,


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1326 (a),(b) - Attempted Reentry of Removed Alien (Felony)




Dated:   9/6/2019
                                                    Hon. Gonzalo P. Curiel
                                                    United States District Judge
